Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

	Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021, has been entered.  

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for entry of this examiner's amendment was given by Applicant's Representative, Fabian Koenigbauer, on January 31, 2022.

3.	The application has been amended as follows: 

	In the claims:

Claim 26 has been amended to read as follows:
26.	The method of claim 6, further comprising administering a standard treatment for an IgG4-related disease selected from an anti-inflammatory pain reliever drug, acetaminophen, a steroid, a glucocorticoid, an immunosuppressive agent, and an immunosuppressive biologic.




38.	The method of claim 26, wherein the standard treatment for an IgG4-related disease is an anti-inflammatory pain reliever drug selected from aspirin, ibuprofen, and naproxen.
39.	The method of claim 26, wherein the standard treatment for an IgG4-related disease is a glucocorticoid and wherein the glucocorticoid is prednisone.
40.	The method of claim 26, wherein the standard treatment for an IgG4-related disease is an immunosuppressive agent selected from azathioprine and mycophenolate mofetil.
41.	The method of claim 26, wherein the standard treatment for an IgG4-related disease is an immunosuppressive biologic selected from rituximab and bortezomib.
42.	The method of claim 36, further comprising administering a standard treatment for an IgG4-related disease selected from an anti-inflammatory pain reliever drug, acetaminophen, a steroid, a glucocorticoid, an immunosuppressive agent, and an immunosuppressive biologic.
43.	The method of claim 42, wherein the standard treatment for an IgG4-related disease is an anti-inflammatory pain reliever drug selected from aspirin, ibuprofen, and naproxen.
44.	The method of claim 42, wherein the standard treatment for an IgG4-related disease is a glucocorticoid and wherein the glucocorticoid is prednisone.
45.	The method of claim 42, wherein the standard treatment for an IgG4-related disease is an immunosuppressive agent selected from azathioprine and mycophenolate mofetil.
46.	The method of claim 42, wherein the standard treatment for an IgG4-related disease is an immunosuppressive biologic selected from rituximab and bortezomib.
47.	The method of claim 37, further comprising administering a standard treatment for an IgG4-related disease selected from an anti-inflammatory pain reliever drug, acetaminophen, a steroid, a glucocorticoid, an immunosuppressive agent, and an immunosuppressive biologic.

49.	The method of claim 47, wherein the standard treatment for an IgG4-related disease is a glucocorticoid and wherein the glucocorticoid is prednisone.
50.	The method of claim 47, wherein the standard treatment for an IgG4-related disease is an immunosuppressive agent selected from azathioprine and mycophenolate mofetil.
51.	The method of claim 47, wherein the standard treatment for an IgG4-related disease is an immunosuppressive biologic selected from rituximab and bortezomib.



Examiner's Statement of Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance: 

The amendment to the claims filed December 22, 2021, in combination with the declaration from Dr. Zack under 37 CFR 1.132 filed December 22, 2021, were found sufficient to withdraw the previous 103 rejection has been withdrawn. Notably, claims 1 and 6 (new claims 36 and 37 have similar language) have been amended to require administering an immunoglobulin defined by specific sequences and recite a reduction of peripheral blood plasmablasts is observed within 7 days, while the declaration from Dr. Zack submits that the skilled artisan would not have expected such a rapid reduction of peripheral plasmablasts within 7 days of administration (see points 9-14).  In this case, the declaration is sufficient to establish unexpected results commensurate in scope with the claimed invention as there is no evidence that these results should have been expected.  Furthermore, with respect to amended claim 13, the amendment to require a step of determining the reduction of CD4+SLAMF7+CTL cell number within 24 days following administration of the immunoglobulin distinguishes from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
s 1, 6, 11-13, 15, 18, 26, 34 and 36-51 have been allowed.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The Examiner works a flexible schedule and can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935	
				
/Brad Duffy/
Primary Examiner, Art Unit 1643
February 1, 2022